Name: Council Directive 89/617/EEC of 27 November 1989 amending Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement
 Type: Directive
 Subject Matter: natural and applied sciences;  technology and technical regulations;  European Union law
 Date Published: 1989-12-07

 Avis juridique important|31989L0617Council Directive 89/617/EEC of 27 November 1989 amending Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement Official Journal L 357 , 07/12/1989 P. 0028 - 0030 Finnish special edition: Chapter 13 Volume 19 P. 0118 Swedish special edition: Chapter 13 Volume 19 P. 0118 *****COUNCIL DIRECTIVE of 27 November 1989 amending Directive 80/181/EEC on the approximation of the laws of the Member States relating to units of measurement (89/617/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 80/181/EEC (4), as amended by Directive 85/1/EEC (5), provides for a definitive date to be fixed for the use of the legal imperial units of measurement listed in Chapter III of the Annex thereto; whereas, for some imperial units and for specific uses, it has appeared necessary to allow the Member States concerned to fix the appropriate date until which those units are legal units of measurement; Whereas Article 3 (5) of Directive 80/181/EEC allows new final dates to be set for the use of supplementary indications, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 80/181/EEC is hereby amended as follows: 1. In Article 1, points (b) and (c) shall be replaced by the following: '(b) those listed in Chapter II of the Annex only in those Member States where they were authorized on 21 April 1973 and until a date to be fixed by those States; (c) those listed in Chapter III of the Annex only in those Member States where they were authorized on 21 April 1973 and until a date to be fixed by those States. This date may not be later than 31 December 1994; (d) those listed in Chapter IV of the Annex only in those Member States where they were authorized on 21 April 1973 and until a date to be fixed by those States. This date may not be later than 31 December 1999.' 2. In Article 3: - in paragraph 2, '31 December 1989' shall be replaced by '31 December 1999'; - paragraph 5 shall be deleted. 3. In Article 5, '1 March 1974' shall be replaced by '15 May 1983'. 4. In Article 6 the second subparagraph shall be deleted. 5. The Annex shall be amended as follows: (1) OJ No C 31, 7. 2. 1989, p. 7. (2) OJ No C 120, 16. 5. 1989, p. 73; OJ No C 291, 20. 11. 1989. (3) OJ No C 159, 26. 6. 1989, p. 3. (4) OJ No L 39, 15. 2. 1980, p. 40. (5) OJ No L 2, 3. 1. 1985, p. 11. (a) Chapter II shall be replaced by the following: 'CHAPTER II LEGAL UNITS OF MEASUREMENT REFERRED TO IN ARTICLE 1 (b), PERMITTED FOR SPECIFIC USES ONLY 1.2,5 // // // Field of application // Unit 1.2.3.4 // // Name // Approximate value // Symbol // // // // 1.2.3.4.5 // Road traffic signs, distance and speed measurement // mile yard foot inch // 1 mile = 1 yd = 1 ft = 1 in = // 1 609 m 0,9144 m 0,3048 m 2,54 Ã  10-2m // mile yd ft in // Dispense of draught beer and cider; milk in returnable containers // pint // 1 pt = // 0,5683 Ã  10-3m3 // pt // Land registration // acre // 1 ac = // 4 047 m2 // ac // Transaction in precious metals // troy ounce // 1 oz tr = // 31,10 Ã  10-3 kg // oz tr // // // // // Until the date to be fixed under Article 1 (b), the units listed in this Chapter may be combined with each other or whith those in Chapter I to form compound units.' (b) the unit 'fathom' shall be deleted from Chapter III. (c) The following Chapter shall be added: CHAPTER IV LEGAL UNITS OF MEASUREMENT REFERRED TO IN ARTICLE I (d), PERMITTED IN SPECIALIZED FIELDS ONLY 1.2,5 // // // Field of application // Unit 1.2.3.4 // // Name // Approximate value // Symbol // // // // 1.2.3.4.5 // Marine navigation // fathom // 1 fm = // 1,829 m // fm // Beer, cider, waters, lemonades and fruit juices in returnable containers // pint fluid ounce // 1 pt = 1 fl oz = // 0,5683 Ã  10-3m3 28,41 Ã  10-6m3 // pt fl. oz // Spirit drinks // gill // 1 gill = // 0,142 Ã  10-3m3 // gill // Goods sold loose in bulk // ounce (avoir dupois) pound // 1 oz = 1 lb= // 28,35 Ã  10-3 kg 0,4536 kg // oz lb // Gas supply // therm // 1 therm = // 105,506 Ã  106J // therm // // // // // Until the date to be fixed under Article 1 (d), the units listed in this Chapter may be combined with each other or with those in Chapter I to form compound units.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive within 24 months of its notification at the latest (1). The shall forthwith inform the Commission thereof. Article 3 Notwithstanding Directive 80/181/EEC, Member States shall, after 31 December 1989, authorize or continue to permit the use of the supplementary indications referred to in Article 3 of that Directive. Article 4 This Directive is addressed to the Member States. Done at Brussels, 27 November 1989. For the Council The President R. DUMAS (1) This Directive was notified to Member States on 30 November 1989.